Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


2.	Claims 31-32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 31 depends from claim 27.  Claim 27 recites “dropping a packet of documents onto a horizontal conveyor in a generally horizontal orientation”.  After this, claim 31 recites “The method of claim 27 comprising the step of dropping documents onto the horizontal conveyor.”  Claim 31 recites redundant limitations already previously recited in claim 27, which renders claim 31 indefinite.  Claim 32 depends from claim 31, and therefore has the same indefiniteness issues as outlined above with regard to claim 31.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

3.	Claims 20-23, 26-31 and 33-37 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent Application Publication No. 2002/01400156 (Wilson et al.) (hereinafter “Wilson”).
Regarding claim 20, Fig. 3 shows an apparatus for processing documents, comprising: 
a feeder (39) operable to receive a packet (including 13 and 15) of a plurality of documents and separate the documents to serially feed the documents away from the feeder (39); 
an imaging station (26) configured to receive documents from the feeder (39) and scan (numbered paragraph [0026]) the documents to obtain image data for the documents; 
a generally horizontal transport (belt 42) configured to receive a packet (including 13 and 15) of documents dropped onto a surface of the transport (belt 42) in a horizontal manner and convey the packet (including 13 and 15) of documents toward the feeder (39);
a sensor (e.g., 231); and
a controller (200).  Wilson shows most of the limitations of this claim including a generally horizontal transport (belt 42), a sensor (e.g., 231) and a controller (200), but the embodiment shown in Fig. 3 of Wilson does not explicitly show that the sensor is for detecting a characteristic of the packet indicative of whether the number of documents in the packet exceeds a predetermined threshold, as claimed.  Likewise, this embodiment of Wilson does not teach that the controller is configured to control operation of the generally horizontal transport in response to signals received from the sensor, as claimed.  
However, numbered paragraph [0034] of Wilson explains that in a different embodiment of Wilson, the generally horizontal transport (belt 42) can be replaced by multiple belts with an upstream belt extending between element 25 and a middle of element 31 (i.e., a generally horizontal transport) and a separate downstream belt extending between the middle of element 31 and element 26.  Numbered paragraph [0034] also teaches a sensor aligned with feeder 39 for detecting a characteristic (multiple feed) of the packet (including 13 and 15) indicative of whether the number of documents in the packet (including 13 and 15) exceeds a predetermined threshold (i.e., more than one sheet).  Numbered paragraph [0034] also explains that the generally horizontal transport (upstream belt in numbered paragraph [0034]) is controlled in response to signals received from the sensor (multiple feed sensor in numbered paragraph [0034]), and in response to the sensor (multi-feed sensor in numbered paragraph [0034]) detecting a characteristic (multiple feed) indicative of the number of documents in the packet (including 13 and 15) exceeding the threshold (more than one sheet), the horizontal transport (upstream belt in numbered paragraph [0034]) is controlled to reduce (stop) the speed of the horizontal transport (upstream belt in numbered paragraph [0034]).  It would have been obvious to one having ordinary skill in the art before the effective filing date to provide the Wilson apparatus with a sensor for detecting a characteristic of the packet indicative of whether the number of documents in the packet exceeds a predetermined threshold; and a controller configured to control operation of the generally horizontal transport in response to signals received from the sensor; wherein in response to the sensor detecting a characteristic indicative of the number of documents in the packet exceeding the threshold, the controller controls the horizontal transport to reduce the speed of the horizontal transport, because numbered paragraph [0034] explicitly teaches that a different embodiment than that shown in Fig. 3 of Wilson can include such a sensor for detecting multiple feed and controls a generally horizontal transport to stop in response to the detection of multiple feed by the sensor.  With regard to the generally horizontal transport receiving a packet of documents dropped onto a surface of the transport in a horizontal orientation, the dictionary defines the term “drop” as “To leave at a particular place: Unload”.  The examiner takes the position that the generally horizontal transport (upstream belt in numbered paragraph [0034]) receives packets of documents dropped (left at a particular place on the belt) onto a surface of the transport (upstream belt in numbered paragraph [0034]).  With regard to packets of documents being received in a “horizontal orientation”, Fig. 3 of Wilson shows a top view with belts running horizontally, e.g., belts 42 and 19  and also shows sheets 5 and 13 of each packet not stacked vertically upon one another, but stacked adjacent to one another.  Therefore, the upstream and downstream belts that replace belt 42, according to numbered paragraph [0034], would likewise be horizontal.  The bottom edges of adjacent sheets 5 and 13 in the packet ride on the belt, and therefore, also have horizontal orientations because the lower edges of these sheets rest on the horizontal belt.  
Regarding claim 21, numbered paragraph [0034] teaches that the sensor (multiple feed sensor in numbered paragraph [0034]) is positioned between the feeder (39) and the horizontal transport (upstream belt in numbered paragraph [0034]).  
   Regarding claim 22, Fig. 3 shows a pre-singulator (31) disposed between the horizontal transport (upstream belt in numbered paragraph [0034]) and the feeder (39), wherein the pre-singulator (31) comprises an upper roller and a lower roller (rollers in belts in Fig. 3) forming a nip for receiving the documents from horizontal transport (upstream belt in numbered paragraph [0034]).  
Regarding claim 23, numbered paragraph [0034] teaches that in response to receiving a signal from the sensor (multiple feed sensor in numbered paragraph [0034]) indicative of the packet (including 13 and 15) exceeding the threshold (more than one sheet), the controller is-2-Application No. 17/103,645 Docket No. P05044US04configured to control the horizontal transport (upstream belt in numbered paragraph [0034]) to impede displacement of a subsequent packet into the pre-singulator (31).  
Regarding claim 26, numbered paragraph [0034] discloses that the horizontal conveyor (upstream belt in numbered paragraph [0034]) is configured to displace the packet (including 13 and 15) horizontally toward a justification element (103 or 101) configured to justify an edge of the packet (including 13 and 15).  
Regarding claim 27, Fig. 3 discloses a method for processing documents (11), comprising the steps of: 
dropping a packet of documents (including 5 and 13) onto a horizontal conveyor (42) in a generally horizontal orientation;
conveying the packet (including 13 and 15) of documents along the horizontal conveyor (42) toward a feeder (39);
detecting (via 231) a characteristic of the documents in the packet (including 13 and 15); 
separating the documents in the packet (including 13 and 15) after the step of detecting and serially feeding the documents away from the feeder (39); 
scanning (numbered paragraph [0026]) the documents after the step of separating wherein the step of scanning (numbered paragraph [0026]) comprises receiving the documents from the feeder (39) and scanning the documents to obtain optical image data for the documents; and 
controlling (via 200).  Wilson discloses most of the limitations of this claim including a horizontal conveyor (belt 42), detecting a characteristic of the documents in the packet (via sensor 231) and controlling (via controller 200), but the embodiment disclosed in Fig. 3 of Wilson does not explicitly disclose detecting a characteristic of the documents in the  packet indicative of whether the number of documents in the packet exceeds a threshold, as claimed.  Likewise, this embodiment of Wilson does not teach controlling the speed of the horizontal conveyor in response to the step of detecting, as claimed.  
However, numbered paragraph [0034] of Wilson explains that in a different embodiment of Wilson, the horizontal conveyor (belt 42) can be replaced by multiple belts with an upstream belt extending between element 25 and a middle of element 31 (i.e., a horizontal conveyor) and a separate downstream belt extending between the middle of element 31 and element 26.  Numbered paragraph [0034] also teaches a sensor aligned with feeder 39 for detecting a characteristic (multiple feed) of the documents of the packet (including 13 and 15) indicative of whether the number of documents in the packet (including 13 and 15) exceeds a threshold (i.e., more than one sheet).  Numbered paragraph [0034] also explains that the horizontal conveyor (upstream belt in numbered paragraph [0034]) is controlled in response to the step of detecting (sensing by multiple feed sensor in numbered paragraph [0034]).  In particular, in response to the step of detecting (detecting by multiple feed sensor in numbered paragraph [0034]) detecting a characteristic (multiple feed) indicative of the number of documents in the packet (including 13 and 15) exceeding the threshold (more than one sheet), the speed of the horizontal conveyor (upstream belt in numbered paragraph [0034]) is controlled to stop.  It would have been obvious to one having ordinary skill in the art before the effective filing date to provide the Wilson apparatus with a sensor for detecting a characteristic of the packet indicative of whether the number of documents in the packet exceeds a threshold; and a controller configured to control operation of the horizontal conveyor in response to the step of detecting by  the sensor; such that in response to the step of detecting by the sensor a characteristic indicative of the number of documents in the packet exceeding the threshold, the controller controls the horizontal conveyor to reduce the speed of the horizontal transport, because numbered paragraph [0034] explicitly teaches that a different embodiment than that shown in Fig. 3 of Wilson can include such a sensor for detecting multiple feed and controls a horizontal conveyor to stop in response to the detection of multiple feed by the sensor.  With regard to the horizontal conveyor receiving a packet of dropped documents in a generally horizontal orientation, the dictionary defines the term “drop” as “To leave at a particular place: Unload”.  The examiner takes the position that the horizontal conveyor (upstream belt in numbered paragraph [0034]) receives packets of documents dropped (left at a particular place on the belt).  With regard to packets of documents being received in a “generally horizontal orientation”, Fig. 3 of Wilson shows a top view with belts running horizontally, e.g., belts 42 and 19 and also shows sheets 5 and 13 of each packet not stacked vertically upon one another, but stacked adjacent to one another.  Therefore, the upstream and downstream belts that replace belt 42, according to numbered paragraph [0034], would likewise be horizontal.  The bottom edges of adjacent sheets 5 and 13 in the packet ride on the belt, and therefore, also have horizontal orientations because the lower edges of these sheets rest on the horizontal belt.  
Regarding claim 28, numbered paragraph [0034] discloses that the step of controlling the speed comprises reducing the speed of the horizontal conveyor (upstream belt in numbered paragraph [0034]) in response to detecting a characteristic (multiple feed) indicative of the number of documents in a packet (including 13 and 15) exceeding a threshold (more than one sheet).  
Regarding claim 29, Fig. 3 and numbered paragraph [0034] disclose that the step of detecting is between the step of conveying and feeding.  
Regarding claim 30, Fig. 3 disclose that the step of conveying comprises -3-Application No. 17/103,645 Docket No. P05044US04 
conveying the documents while the documents are in a substantially horizontal orientation.  The documents are horizontal with respect to the belt on which they are conveyed.
Regarding claim 31, Fig. 3 discloses the step of dropping documents onto the horizontal conveyor (upstream belt in numbered paragraph [0034]).  
Regarding claim 33, as best understood, Fig. 3 discloses that the step of conveying comprises the step of conveying the documents without nipping the documents.  
Regarding claim 34, numbered paragraph [0034] discloses that the step of controlling the speed comprises stopping the horizontal conveyor (upstream belt in numbered paragraph [0034]) in response to detecting a characteristic (multiple feed) indicative of the number of documents in a packet (including 13 and 15) exceeding a threshold (more than one sheet).  
Regarding claim 35, Figs. 2-9j disclose that the step of controlling the speed comprises re-starting the horizontal conveyor (upstream belt in numbered paragraph [0034]) in response to detecting a characteristic (no sheet detection) indicative of the number of documents in the packet (including 13 and 15) being below a second threshold (below one sheet).
With regard to claims 36 and 37, Wilson teaches all of the limitations of these claims, except for the threshold being greater than two documents.  It would have been an obvious matter of design choice to set the threshold greater than two documents, since applicant has not disclosed that making the threshold greater than two documents solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with a threshold of one document.  Absent any criticality whatsoever for the recited threshold of more than two documents, the choice of more than two documents for the threshold is a design choice.   
4.	Claim 25 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wilson as applied to claim 20 above, and further in view of U.S. Patent No. 7,537,203 (DeWitt et al.) (hereinafter “DeWitt”).  With regard to claim 25, Wilson teaches an imaging station (see element 26 and numbered paragraph [0026]), but does not show a sorter for receiving documents from the imaging station (26), as claimed.
DeWitt shows that it is well-known in the art to provide an apparatus for processing documents (Fig. 1) with a sorter (200) for receiving documents from an imaging station (130) and sorting the documents into a plurality of output locations (205) for the purpose of sorting documents based on information received from the imaging station (130).  See, e.g., column 3, lines 58-64.  It would have been obvious to one having ordinary skill in the art at the time of the effective filing date to provide the Wilson apparatus with a sorter for receiving documents from the imaging station (26) of Wilson, for the purpose of sorting documents based on information received from the imaging station (26) of Wilson, as taught by DeWitt.
5.	Claims 24 and 32 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wilson as applied to claims 20 and 31 above, and further in view of U.S. Patent Application Publication No. 2011/0197552 (Jones et al.) (hereinafter “Jones”).  With regard to clams 24 and 32, Wilson teaches most of the limitations of these claims including the horizontal transport (upstream belt in numbered paragraph [0034]) configured to engage documents and the step of dropping comprising dropping documents onto a horizontal transport (upstream belt in numbered paragraph [0034]), but Wilson teaches that the horizontal transport is a belt, rather than a plurality of rollers or a roller bed, as claimed.
Numbered paragraph [0020] of Jones teaches that a roller bed or plurality of rollers is an art known equivalent to a belt for conveying articles.  It would have been obvious to one having ordinary skill in the art before the effective filing date to provide the Wilson apparatus with a roller bed or a plurality of rollers rather than a belt, because Jones explicitly teaches that rollers are an art known equivalent to belts for conveying articles.  Providing the Wilson apparatus with a roller bed or a plurality of rollers results in the horizontal transport comprising a plurality of rollers configured to engage documents, as set forth in claim 24.  Also, this results in the step of dropping comprising dropping documents onto a horizontal roller bed, as set forth in claim 32.  
Response to Arguments
6.	Applicant's arguments filed 6/21/2022 have been fully considered but they are not persuasive.
Applicant argues
In contrast to the vertically oriented and stacked envelopes of Wilson, Applicant’s system is directed to processing packets of documents that are dropped onto a horizontal conveyor. 
The examiner disagrees with this argument.  With regard to the generally horizontal transport receiving a packet of documents dropped onto a surface of the transport in a horizontal orientation, the dictionary defines the term “drop” as “To leave at a particular place: Unload”.  The examiner takes the position that the generally horizontal transport (upstream belt in numbered paragraph [0034] of Wilson) receives packets of documents dropped (left at a particular place on the belt) onto a surface of the transport (upstream belt in numbered paragraph [0034]).  With regard to packets of documents being received in a “horizontal orientation”, Fig. 3 of Wilson shows a top view with belts running horizontally, e.g., belts 42 and 19  and also shows sheets 5 and 13 of each packet not stacked vertically upon one another, but stacked adjacent to one another.  Therefore, when the upstream and downstream belts replace belt 42, according to numbered paragraph [0034] of Wilson, these belts would likewise be horizontal.  The bottom edges of adjacent sheets 5 and 13 in the packet ride on the belt, and therefore, also have horizontal orientations because the lower edges of these sheets rest on the horizontal belt.  
	Next, applicant argues
In addition to the variable number of documents in each packet, the speed at which documents are dropped is also variable as opposed to the Wilson system in which the envelopes are simply being automatically pulled off the stack of mail. 
The examiner disagrees with this argument.  Numbered paragraph [0034] of Wilson explains that the generally horizontal transport (upstream belt in numbered paragraph [0034]) is controlled in response to signals received from the sensor (multiple feed sensor in numbered paragraph [0034]), and in response to the sensor (multi-feed sensor in numbered paragraph [0034]) detecting a characteristic (multiple feed) indicative of the number of documents in the packet (including 13 and 15) exceeding the threshold (more than one sheet), the horizontal transport (upstream belt in numbered paragraph [0034]) is controlled to reduce (stop) the speed of the horizontal transport (upstream belt in numbered paragraph [0034]).  
Again, applicant argues
Specifically, claim 1 recites a horizontal transport for receiving documents in a horizontal orientation. Wilson does not teach or suggest such a feature.
The examiner disagrees with this argument.  With regard to packets of documents being received in a “horizontal orientation”, Fig. 3 of Wilson shows a top view with belts running horizontally, e.g., belts 42 and 19  and also shows sheets 5 and 13 of each packet not stacked vertically upon one another, but stacked adjacent to one another.  Therefore, when the upstream and downstream belts replace belt 42, according to numbered paragraph [0034] of Wilson, these belts would likewise be horizontal.  The bottom edges of adjacent sheets 5 and 13 in the packet ride on the belt, and therefore, also have horizontal orientations because the lower edges of these sheets rest on the horizontal belt.  Also, applicant has not recited in the claims any reference point for determining what is considered to be horizontal or vertical.  
Next, applicant makes the following arguments
Claim 1 recites a sensor for detecting a characteristic of the packet indicative of whether the number of documents in the packet exceeds a predetermined threshold.  Applicant basically argues that the Wilson sensor is different from detecting a characteristic indicative of the number of documents. 
Moreover, applicant argues “Similarly, Wilson does not teach a controller configured to control operation of the generally horizontal transport in response to receiving a signal from the sensor indicative of the number of documents in the packet exceeding the threshold. For this additional reason, Wilson does not teach or suggest the features of claim 20.”
The examiner disagrees with these arguments.  Numbered paragraph [0034] of Wilson explains that the generally horizontal transport (belt 42) can be replaced by multiple belts with an upstream belt extending between element 25 and a middle of element 31 (i.e., a generally horizontal transport) and a separate downstream belt extending between the middle of element 31 and element 26.  Numbered paragraph [0034] also teaches a sensor aligned with feeder 39 for detecting a characteristic (multiple feed) of the packet (including 13 and 15) indicative of whether the number of documents in the packet (including 13 and 15) exceeds a predetermined threshold (i.e., more than one sheet).  Numbered paragraph [0034] also explains that the generally horizontal transport (upstream belt in numbered paragraph [0034]) is controlled in response to signals received from the sensor (multiple feed sensor in numbered paragraph [0034]), and in response to the sensor (multi-feed sensor in numbered paragraph [0034]) detecting a characteristic (multiple feed) indicative of the number of documents in the packet (including 13 and 15) exceeding the threshold (more than one sheet), the horizontal transport (upstream belt in numbered paragraph [0034]) is controlled to reduce (stop) the speed of the horizontal transport (upstream belt in numbered paragraph [0034]).  
Next, applicant argues
Nothing in DeWitt fills the holes in the teaching of Wilson. 
In response, DeWitt is not relied upon to teach any of the limitations of independent claims 20 and 27.
Finally, applicant argues
Method claim 27 is patentable over the prior art of record for at least the reasons discussed above in connection with claim 20. Accordingly, Applicant requests that the Examiner withdraw the rejection of claim 27 and dependent claims 28-35 and newly present claim 37.
The examiner disagrees with this argument.  The rejection of independent claim 27 is outlined above.  The rejections of dependent claims 21-26 and 28-37 are also outlined above.
Conclusion
7.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS A MORRISON whose telephone number is (571)272-7221. The examiner can normally be reached M-F 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mike McCullough can be reached on 571-272-7805. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS A MORRISON/Primary Examiner, Art Unit 3653